Citation Nr: 1714902	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-30 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty from January 1966 to December 1977.  The Veteran participated in combat in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The Veteran was scheduled for a hearing before the Board at the RO in October 2015, but he submitted a written cancellation that same month.  Thus, his hearing request has been considered withdrawn.  38 C.F.R. § 20.704 (2016).

In December 2015, the Board reopened the Veteran's claim for entitlement to service connection for bilateral hearing loss and remanded the case to Agency of Original Jurisdiction (AOJ) for further development.  The case is now back before the Board.


FINDING OF FACT

The weight of the evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss disability is due to exposure to in-service acoustic trauma.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310  to reflect that it will not concede aggravation unless certain additional conditions are met. 38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III. Analysis

The Veteran contends that he has a bilateral hearing loss disability due to acoustic trauma suffered while in service in connection with combat operations in Vietnam.  Based on the record, the Board concedes that the Veteran was exposed to such acoustic trauma in relation to combat operations in Vietnam.  

The record reflects audiometric findings that establish hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385 during the pendency of this appeal to include a February 2016 Private Examination showing pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
45
45
LEFT
60
55
50
70
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 in the left ear.  Thus, the Veteran has a current disability of bilateral hearing loss.

The Board notes a May 2010 VA examination wherein the examiner found bilateral hearing loss with only the left ear meeting requirements of hearing loss for VA purposes:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
30
LEFT
70
65
55
75
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 in the left ear.  The examiner opined that the Veteran's hearing loss was less likely than not related to exposure to in-service acoustic trauma because the Veteran's exit examination demonstrated normal hearing.  Such limited rationale was one reason for the Board's remand in December 2015.  Nevertheless, the Veteran failed to attend another VA examination to determine the etiology of his hearing loss, and the Board must consider this May 2010 VA examination to be of significant probative weight.

As noted earlier, the February 2016 Private examination demonstrates bilateral hearing loss disability for VA purposes.  The February 2016 private examiner also opined that it is more likely than not that the Veteran's bilateral hearing loss was the result of exposure to in-service acoustic trauma.  The Board finds this record to be of at least the same probative value as the May 2010 VA examination.

The Veteran has reported the onset of symptoms of diminished hearing during service or shortly thereafter.  The Board notes lay statements on the record submitted by persons close to the Veteran that attest to his difficulty hearing shortly after service.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include the occurrence of injury or symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the Board finds these lay statements that the Veteran had difficulty hearing either during or shortly after service to be competent, credible, and entitled to probative weight.

The Board has also considered other records such as an April 2011 audiogram that demonstrated bilateral hearing loss disability for VA purposes, and the Veteran's service treatment records that did not indicate hearing loss.

Based on the above, the Board finds the evidence regarding service connection for bilateral hearing loss to be in relative equipoise.  The Board notes that while the May 2010 VA examiner accorded great weight to the fact that the Veteran's hearing was normal at separation, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Ultimately, as the evidence is in relative equipoise, reasonable doubt shall be resolved in favor the Veteran, and his claim granted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


